   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 1 of 22 PageID #:179




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


DOMINIQUE           MIRZA      and     TARA )
LUCHETTI, individually and on behalf of all )
others similarly situated,                  )
                                            )
                           Plaintiffs,      )
                                            )
              v.                            )           19 C 5836
                                            )
IGNITE USA, LLC,                            )
                                            )
                           Defendant.       )

                            MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendant Ignite USA, LLC’s (“Ignite”) motion to dismiss

Plaintiffs Dominique Mirza (“Mirza”) and Tara Luchetti’s (“Luchetti”) (collectively,

“Plaintiffs”) amended class action complaint under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). For the following reasons, the Court denies the 12(b)(1) motion

and grants in part the 12(b)(6) motion.

                                  BACKGROUND

      For purposes of this motion, the Court accepts as true the following facts from

the amended complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir.

2013). All reasonable inferences are drawn in Plaintiffs’ favor.    League of Women

Voters of Chicago v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 2 of 22 PageID #:179




      Plaintiff Mirza is a citizen of Pennsylvania who resides in East Stroudsburg,

Pennsylvania. Plaintiff Luchetti is a citizen of New York who resides in East Rochester,

New York. Defendant Ignite is an Illinois corporation with its principal place of

business in Chicago, Illinois. Ignite distributes reusable beverage containers, coffee

mugs, water bottles, and kids’ cups under the “Contigo” brand name.

      Both Mirza and Luchetti are parents to young children. In October of 2018,

Luchetti purchased a Contigo® Kids Cleanable Water Bottle from a Target store in

Penfield, New York. In April of 2019, Mirza bought two stainless steel Contigo® Kids

Cleanable Water Bottles from a Target store in Pennsylvania. At some point after

buying the water bottles, the bottles’ clear silicone spout detached, posing a choking

hazard to Plaintiffs’ children. On August 27, 2019, Ignite issued a recall for the water

bottles. The recall offered to replace the lid on the water bottles but did not offer

purchasers any monetary relief.

      Plaintiffs seek to represent a class defined as all persons in the United States who

bought a Contigo® Kids Cleanable Water Bottle subject to the August 27, 2019

Voluntary Recall, who refused to take part in the recall. Furthermore, Mirza looks to

represent a subclass of members who bought the water bottles in the State of

Pennsylvania, while Luchetti seeks to represent those who purchased the water bottles

in New York.

      Plaintiffs allege that they relied and understood the name on the water bottles’

packaging, “Contigo Kids,” to represent that the bottles were safe for children to use.

                                           2
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 3 of 22 PageID #:179




They further allege that they would not have bought the water bottles had it not been

for the label’s suggestion that the product was designed for and safe for children.

However, because the water bottles’ silicone spout detached and posed a choking

hazard to children, Plaintiffs claim that naming the water bottles “Contigo Kids” was

false and deceptive conduct that violates several consumer protection laws.

       Based on these events and allegations, Plaintiffs filed their initial complaint on

August 29, 2019. On October 29, 2019, Plaintiffs filed an amended complaint, alleging

claims for breach of implied warranty of merchantability in Count I, unjust enrichment

in Count II, violation of Pennsylvania’s Unfair Trade Practices and Consumer-

Protection Law (“UTPCPL”), 73 Pa. Cons. Stat. §§ 201-2, et seq. in Count III, and

violation of New York General Business Law (“GBL”) §§ 349 and 350 in Counts IV

and Count V.

       Ignite moves the Court to dismiss the amended complaint under Federal Rule of

Civil Procedure 12(b)(1), arguing that Plaintiffs lack standing. Alternatively, Ignite

urges the Court to dismiss the amended complaint under Federal Rule of Civil

Procedure 12(b)(6), arguing that Plaintiffs have not pled facts sufficient to state claims

on all five counts.

                                LEGAL STANDARD

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges

a court’s subject-matter jurisdiction. As in resolving a Rule 12(b)(6) motion, the court

assumes the truth of the operative complaint’s well-pleaded factual allegations, but not

                                            3
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 4 of 22 PageID #:179




its legal conclusions. See Zahn v. N. Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th

Cir. 2016); Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015). The court must also

consider “documents attached to the complaint, documents that are critical to the

complaint and referred to in it, and information that is subject to proper judicial notice,”

along with additional facts set forth in the nonmovant’s brief opposing dismissal, so

long as those additional facts “are consistent with the pleadings.” Phillips v. Prudential

Ins. Co. of Am., 714 F.3d 1017, 1019–20 (7th Cir. 2013).

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) “tests the

sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill Lynch

& Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must set

forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). A plaintiff need not provide detailed factual allegations,

but it must provide enough factual support to raise its right to relief above a speculative

level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A claim must be facially plausible, meaning that the pleadings must

“allow . . . the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be

described “in sufficient detail to give the defendant ‘fair notice of what the . . . claim is

and the grounds upon which it rests.’”           E.E.O.C. v. Concentra Health Servs.,

Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Bell Atlantic Corp., 550 U.S. at 555).

“[T]hreadbare recitals of the elements of a cause of action, supported by mere

                                             4
     Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 5 of 22 PageID #:179




conclusory statements,” are insufficient to withstand a 12(b)(6) motion to dismiss.

Ashcroft, 556 U.S. at 678.

                                     DISCUSSION

I.      Subject-Matter Jurisdiction

        Ignite asserts that Plaintiffs lack Article III standing to bring their claims. To

establish standing to sue in a federal court, a plaintiff must allege that they suffered an

injury-in-fact, that is fairly traceable to the challenged conduct of the defendant, and

that such injury is likely redressable by a favorable judicial decision. Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016). Ignite argues that Plaintiffs do not sufficiently

allege an injury.

        To adequately allege an injury-in-fact, a plaintiff must allege that he or she

suffered “an invasion of a legally protected interest” that is “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical.” Spokeo, Inc.,

136 S. Ct. at 1548. For an injury to be “particularized,” it “must affect the plaintiff in

a personal and individual way.” Id. A “concrete” injury must be “de facto”; that is, it

must actually exist. Id.

        Plaintiffs’ amended complaint alleges that they paid more for the water bottles

than they would otherwise pay for a dangerous and defectively designed product.

Plaintiffs also challenge the adequacy of the recall program offered by Ignite, alleging

that the program does not provide minimal notice to class members and does not

adequately compensate for the lost use of the product while a replacement lid was

                                            5
    Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 6 of 22 PageID #:179




processed. Ignite contends that both, the “benefit-of-the-bargain” and “lost use”

theories do not form cognizable injuries under Article III, particularly where a free

remedy—i.e., a recall—would have restored to Plaintiffs the benefit of their bargain.

But that is not the law in this Circuit.

        As far as standing is concerned, the Seventh Circuit has held that “[a] financial

injury creates standing.” In re Aqua Dots Prod. Liab. Litig., 654 F.3d 748, 751 (7th

Cir. 2011) (hereinafter, “Aqua Dots”). Aqua Dots involved a class of plaintiffs who—

like Plaintiffs here—did not suffer any physical injury but alleged that they paid more

than they would have if they had known of the product’s risks and defects. The Aqua

Dots Plaintiffs filed a suit challenging the adequacy of a recall issued by defendants and

sought a full refund under federal law with punitive damages under state law.

Notwithstanding the recall, the Seventh Circuit found that the plaintiffs sufficiently

alleged a financial injury that satisfies Article III’s injury requirement by claiming that

they paid more for the product than they otherwise would have. Id. at 750–51. As in

Aqua Dots, the presence of a recall here does not defeat the fact that Plaintiffs have

alleged sufficient facts to support a financial injury—that is, they would not have paid

a premium price for a defective product.1




1
  Ignite’s recall argument is more properly raised on a motion challenging class certification. Ultimately,
the Aqua Dots Court affirmed the district court’s denial of class certification, holding that “[a]
representative who proposes that high transaction costs (notice and attorneys’ fees) be incurred at the class
members’ expense to obtain a refund that already is on offer [via recall] is not adequately protecting the
class members' interests.” In re Aqua Dots Products Liability Litigation, 654 F.3d at 752.
                                                     6
      Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 7 of 22 PageID #:179




         Ignite’s reliance on Sugasawara v. Ford Motor Company is misplaced.

Sugasawara v. Ford Motor Co., 2019 WL 3945105, at *6–7 (N.D. Cal. 2019). In

Sugasawara, the court found financial injuries like the ones alleged here insufficient

for standing purposes where a recall actually restored the value of the vehicles by fixing

the defect. But unlike plaintiffs in Sugasawara, the Plaintiffs here did not take part in

the recall, and thus the benefit of their bargain was not restored to them. The Court

accordingly finds that Plaintiffs have alleged sufficient facts to support an injury-in-

fact. Given that no other element of standing is challenged, the Court denies Ignite’s

motion to dismiss under Rule 12(b)(1).

II.     Failure to State a Claim

        Ignite alternatively urges the Court to dismiss all five counts of Plaintiffs’

amended complaint for failure to state a claim.

        A.     Count I: Breach of Implied Warranty of Merchantability

         Ignite urges the Court to dismiss Count I, arguing that the amended complaint

does not specify which state’s law applies. Alternatively, Ignite argues that the claim

is barred under New York law because Plaintiffs have not met the threshold

requirements for bringing a breach of implied warranty claim. The Court addresses

each argument in turn.

        This District has held that a plaintiff’s failure to specify which state’s law applies

to common law claims does not warrant dismissal, as it is likely that the laws of the

plaintiff’s state of residency will apply. Kostovetsky v. Ambit Energy Holdings, LLC,

                                              7
    Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 8 of 22 PageID #:179




2016 WL 105980 at *8 (N.D. Ill. 2016). As to the claims of multi-state class members,

New York law will likely apply to common law claims by class members residing in

New York, Pennsylvania law will likely apply to common law claims of the

Pennsylvania class members, and so on. Id; see also Elkind v. Revlon Consumer Prod.

Corp., 2017 WL 9480894, at *15 (E.D.N.Y. 2017), report and recommendation

adopted, Elkind v. Revlon Consumer Prod. Corp., 2017 WL 1169552 (E.D.N.Y. 2017)

(assuming New York common law applies where plaintiffs’ complaint did not specify

under which state’s common law warranty claim arises). The Court therefore declines

to dismiss Plaintiffs’ breach of implied warranty claim on this ground.2

        Ignite next argues that Plaintiffs’ breach of implied warranty claim fails as a

matter of New York law because Plaintiffs are not in privity with Ignite. The Court

agrees. 3

        To state a claim for breach of the implied warranty of merchantability under New

York law, a plaintiff must show that “a defect in the product was a substantial factor in

causing the injury and . . . that the defect complained of existed at the time the product

left the manufacturer or entity in the line of distribution being sued.” Macaluso v.

Herman Miller, Inc., 2005 WL 563169, at *4 (S.D.N.Y. 2005) (quoting Tardella v. RJR

Nabisco, Inc., 576 N.Y.S.2d 965, 966 (1991)). New York law further requires privity


2
  But as the Kostovetsky Court noted, “[i]t may be that the unjust enrichment laws of the various states are
different enough to preclude class certification on predominance or other grounds.” Kostovetsky, 2016 WL
105980, at 8. Nevertheless, that inquiry is premature at this point.
3
  Ignite also argues that the claim fails because Plaintiffs failed to provide notice of the breach before suing.
Because we hold that the claim fails due to lack of privity, we do not reach the notice issue.
                                                       8
    Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 9 of 22 PageID #:179




between the defendant and a plaintiff looking to bring a claim for breach of implied

warranty. Feliciano v. Gen. Motors LLC, 2016 WL 9344120, at *6 (S.D.N.Y. 2016)

(citing Lexow & Jenkins, P.C. v. Hertz Commercial Leasing Corp., 504 N.Y.S.2d 192,

193–94 (N.Y. App. Div. 1986)(“It is now settled that no implied warranty will extend

from a manufacturer to a remote purchaser not in privity with the manufacturer where

only economic loss and not personal injury is alleged.”)).

        Plaintiffs argue that New York law recognizes an exception to the privity

requirement where the product in question is a thing of danger. While it is true that

there is a personal injury exception to the privity requirement in New York, the

exception is not applicable here. See Lexow, 504 N.Y.S.2d at 194. Plaintiffs seek

recovery for economic loss related to the value of their bargain but do not claim

entitlement to damages for personal injury related to the defect. Thus, personal injury

cannot serve as a basis for circumventing the privity requirement in this case. See

Feliciano, 2016 WL 9344120, at *6. Accordingly, the Court finds that Plaintiffs fail to

state a claim for breach of implied warranty under New York law.

        B.      Count II: Unjust Enrichment

        Ignite urges the Court to dismiss Count II, arguing that Pennsylvania and New

York law prohibit unjust enrichment claims that do not allege a defendant refused to

perform their part of the agreement. 4 Ignite further argues that both New York and



4
 As with Plaintiffs’ claim under Count I, Ignite urges the Court to dismiss Plaintiffs’ unjust enrichment
claim because the amended complaint fails to specify which state’s law applies. The Court declines to
                                                   9
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 10 of 22 PageID #:179




Pennsylvania law prohibit unjust enrichment claims that are duplicative of other claims.

The Court disagrees in part.

                    1. Unjust Enrichment Claims Under New York Law

        Under New York law, “[t]he basis of a claim for unjust enrichment is that the

defendant has obtained a benefit which in ‘equity and good conscience’ should be paid

to the plaintiff.” Corsello v. Verizon New York, Inc., 18 N.Y.3d 777, 790 (2012)

(citations omitted).        Although “[i]n a broad sense, this may be true in many

cases, . . . unjust enrichment is not a catchall cause of action to be used when others

fail.” Id.

        “[U]njust enrichment under New York law ‘is an equitable claim that is

unavailable where an adequate remedy at law exists.’” In re Gen. Motors LLC Ignition

Switch Litig., 257 F. Supp. 3d 372, 433 (S.D.N.Y. 2017) (quoting Fed. Treasury Enter.

Sojuzplodoimport v. Spirits Int’l N.V., 400 F. App’x 611, 613 (2d Cir. 2010)). “It is

available only in unusual situations when, though the defendant has not breached a

contract nor committed a recognized tort, circumstances create an equitable obligation

running from the defendant to the plaintiff[,]” as in cases “in which the defendant,

though guilty of no wrongdoing, has received money to which he or she is not entitled.”

Corsello, 18 N.Y.3d at 790. Accordingly, “[a]n unjust enrichment claim is not available




dismiss Count II because Plaintiff’s failure to specify which state’s law applies to unjust enrichment claims
does not warrant dismissal at this stage. Kostovetsky, 2016 WL 105980.
                                                    10
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 11 of 22 PageID #:179




where it simply duplicates, or replaces, a conventional contract or tort claim.” Id; see

also Bytemark, Inc. v. Xerox Corp., 342 F. Supp. 3d 496, 511–12 (S.D.N.Y. 2018).

      Plaintiffs argue that they plead the unjust enrichment claims under New York

law in the alternative, which is allowed by New York state courts. But this argument

misstates the law. As mentioned above, unjust enrichment claims under New York law

are only available where the defendant is guilty of no wrongdoing but still received

money to which he or she is not entitled. Corsello, 18 N.Y.3d at 790. A fundamental

allegation in Plaintiffs’ amended complaint is that Ignite committed a wrongdoing by

misrepresenting the quality of the product and not disclosing defects therein. It is either

that Ignite was unjustly enriched through no wrongdoing of its own, or it violated

consumer protection laws by engaging in deceptive conduct. Plaintiffs cannot have it

both ways.

       Moreover, Plaintiffs’ unjust-enrichment claim under New York law appears to

be duplicative of its claims under New York’s GBL §§ 349 and 350. The GBL claims

are premised on allegations of deceptive trade practices consisting of a failure to

disclose defects and misrepresentation. Plaintiffs’ unjust-enrichment claim rests upon

duplicate allegations: they allege that it would be unjust for Ignite to retain its profits

from misrepresentations and material omissions that caused injuries to Plaintiffs. As

such, Plaintiffs’ unjust-enrichment claim under New York law must fail not only

because Plaintiffs allege that Ignite engaged in wrongdoing, but also because it is

duplicative of the GBL claims.

                                            11
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 12 of 22 PageID #:179




                 2. Unjust Enrichment Under Pennsylvania Law

       Unjust enrichment is “the retention of a benefit conferred by another, without

offering compensation, in circumstances where compensation is reasonably expected,

and for which the beneficiary must make restitution.” Commonwealth by

Commonwealth by Shapiro v. Golden Gate Nat’l Senior Care LLC, 194 A.3d 1010,

1034 (Pa. 2018) (quoting Roethlein v. Portnoff Law Assocs., Ltd., 623 Pa. 1, 81 A.3d

816, 825 n.8 (2013)).      In Pennsylvania, unjust enrichment claims fall into two

categories. The first is a quasi-contractual theory of liability, in which case the unjust-

enrichment claim is pled in the alternative to a breach of contract. See Khawaja v.

RE/MAX Cent., 2016 Pa. Super. 261, 151 A.3d 626, 633 (2016). The second is a theory

based on underlying tortious conduct, in which case the unjust-enrichment claim is a

companion claim to the underlying tort. See Id. at 937.

      Like their claim under New York law, Plaintiffs’ unjust-enrichment claim is

premised on allegations of tortious conduct. Pennsylvania law views unjust enrichment

claims in the tort setting as “essentially another way of stating a traditional tort claim

(i.e., if defendant is permitted to keep the benefit of his tortious conduct, he will be

unjustly enriched).” Steamfitters Local Union No. 420 Welfare Fund v. Philip Morris,

Inc., 171 F.3d 912, 936 (3d Cir. 1999).

      Plaintiffs’ allege that it would be unjust for Ignite to keep profits resulting from

from misrepresentation and a failure to disclose the defects therein. Based on these

tortious acts, Plaintiffs further allege violations of consumer protection laws in New

                                            12
  Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 13 of 22 PageID #:179




York and Pennsylvania. In this context, the success of their unjust-enrichment claim

under Pennsylvania law depends on the success of the predicate tort. See Steamfitters,

171 F.3d at 937. If the tort claim is dismissed, the unjust-enrichment claim cannot

survive. Id. at 937; see also Tatum v. Takeda Pharm. N. Am., Inc., 2012 WL 5182895,

at *4 (E.D. Pa. 2012) (“Unjust enrichment is not a substitute for failed tort claims in

Pennsylvania.”). Because the Court finds that Plaintiffs allege sufficient facts to state

a claim based on tortious conduct under Pennsylvania’s consumer-protection law, see

II.C, the Court will allow Plaintiffs to proceed on their unjust-enrichment claim under

Pennsylvania law.

      C.     Count III: Plaintiffs’ UTPCPL Claims

      The UTPCPL prohibits unfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce. 73 Pa. Cons. Stat. § 201-3.

Ignite contends that Plaintiffs fail to state a claim under Pennsylvania law for three

reasons. First, the words “Contigo Kids” are not an actionable misrepresentation.

Second, the amended complaint does not sufficiently allege facts to establish a

fraudulent omission. Third, and finally, the economic loss doctrine bars Plaintiffs’

claims under Pennsylvania law. The Court will first address the economic loss doctrine

as a threshold matter before turning to the remaining arguments.




                                           13
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 14 of 22 PageID #:179




                 1. Whether the Economic Loss Doctrine Bars Plaintiffs’ UTPCPL

                    Claims

      The economic loss doctrine generally “prohibits plaintiffs from recovering in tort

economic losses to which their entitlement flows only from a contract.” Duquesne

Light Co. v. Westinghouse Elec. Corp., 66 F.3d 604, 618 (3d Cir. 1995). Ignite contends

that the economic loss doctrine bars Plaintiffs’ claims under the UTPCPL because they

concern purely economic losses from a defective product that caused no personal injury

or property damage. Plaintiffs respond that the economic loss doctrine is inapplicable

to claims under the UTPCPL, as declared by Pennsylvania courts. Ignite replies that

the Third Circuit’s holding in Werwinski v. Ford Motor Co., 286 F.3d 661 (3d Cir.

2002), makes clear that the doctrine applies to claims under the UTPCPL.

      Predicting how the Pennsylvania Supreme Court would rule, the Third Circuit in

Werwinski held that the economic loss doctrine applies to statutory fraud claims,

including those arising under the UTPCPL. Werwinski v. Ford Motor Co., 286 F.3d

661 (3d Cir. 2002). A decade later, in Knight v. Springfield Hyundai, the Superior Court

of Pennsylvania held that the economic loss doctrine barred only “‘cause[s] of action in

negligence that result[ ] solely in economic damages unaccompanied by physical injury

or property damage[s].’” 81 A.3d 940, 952 (Pa. Super. Ct. 2013) (quoting Id.). Thus,

the Knight Court found that when claims are brought “pursuant to the UTPCPL [] and

do not sound in negligence[,] . . . the economic loss doctrine is inapplicable.” Id.



                                           14
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 15 of 22 PageID #:179




      Since then, Pennsylvania courts have been divided on whether Werwinski’s

prediction of the Pennsylvania Supreme Court’s ruling remains binding. Some have

held that Werwinski is no longer controlling authority, instead opting to follow Knight’s

ruling that the doctrine is inapplicable to claims brought under the UTPCPL. Landau

v. Viridian Energy PA LLC, 223 F. Supp. 3d 401, 411 (E.D. Pa. 2016) (collecting cases).

Other courts have held that Werwinski’s prediction remains binding. See Id; see also

Moore v. State Farm Fire & Cas. Co., 2015 WL 463943, at *2 (E.D. Pa. 2015)

(applying Werwinski after Knight).

      This District has previously weighed in on this debate in Greene v. Sears Prot.

Co., 2017 WL 1134484, at *3 (N.D. Ill. Mar. 27, 2017). The Greene Court chose to

follow the decisions of Pennsylvania’s intermediate appellate courts as opposed to that

of the Third Circuit. Id. The court noted that district courts in Pennsylvania continued

to follow Werwinski because they are bound by the Third Circuit’s decisions. Courts

in the Seventh Circuit, however, are not. Id. And the Seventh Circuit instructs us “to

consult and follow the decisions of intermediate appellate courts unless there is a

convincing reasons [sic] to predict the state’s highest court would disagree.” Id. (citing

ADT Sec. Servs., Inc. v. Lisle-Woodridge Fire Prot. Dist., 672 F.3d 492, 498 (7th Cir.

2012)). Accordingly, we decline to follow Werwinski because Ignite has failed to

articulate any reason, let alone a convincing one, as to why the Pennsylvania Supreme

Court would disagree with the Pennsylvania Superior Court’s ruling. The Court

therefore finds that Plaintiffs’ claim is not barred by the economic loss doctrine.

                                           15
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 16 of 22 PageID #:179




                  2. Whether the Name “Contigo Kids” is an Actionable

                      Misrepresentation Under Pennsylvania Law

         Ignite argues that the product name “Contigo Kids” is not an actionable

misrepresentation under Pennsylvania law because it is not subject to a true or false

measurement, and no reasonable consumer would read the name to imply that the

product is free from defect. The Court disagrees.

         To state a claim under Pennsylvania’s UTPCPL, a plaintiff must allege that: (1)

he or she bought or leased goods or services primarily for a personal, family, or

household purpose; (2) he or she suffered an ascertainable loss of money or property;

and (3) the loss occurred as a result of the use by a person of a practice barred by the

UTPCPL. McLaughlin v. Bayer Corp., 2016 WL 1161578, at *18 (E.D. Pa. 2016).

         As relevant here, acts barred by Pennsylvania’s UTPCPL include: (1)

“[r]epresenting that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits or quantities that they do not have;” (2) “[r]epresenting that

goods or services are of a particular standard, quality or . . . if they are of another;” (3)

“[f]ailing to comply with the terms of any written guarantee or warranty given to the

buyer at, prior to or after a contract for the purchase of goods or services is made;” and

(4) “[e]ngaging in any other fraudulent or deceptive conduct which creates a likelihood

of confusion or of misunderstanding.” 73 Pa. Cons. Stat. §§ 201-2(4)(v), (vii), (xiv),

(xxi).



                                             16
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 17 of 22 PageID #:179




      To state a claim under these provisions respectively, a plaintiff must allege,

among other things: (1) a false representation of a product’s characteristic, sponsorship,

approval, ingredients, uses, or benefits, see Seldon v. Home Loan Servs., Inc., 647 F.

Supp. 2d 451, 466 (E.D. Pa.2009) (listing elements for a claim under § 201-2(4)(v));

(2) a false representation or affirmation that the goods are of a certain quality or

standard, see id. (listing elements for a claim under § 201-2(4)(vii)); (3) a written

guarantee or warranty and its terms, see id. (listing elements for a claim under § 201-

2(4)(xiv)); and (4) a deceptive act that is likely to deceive a consumer acting reasonably

under similar circumstances. See Slapikas v. First Am. Title Ins. Co., 298 F.R.D. 285,

292 (W.D. Pa. 2014) (listing elements for a claim under § 201-2(4)(xxi)). A common

theme in stating a claim under these provisions is that a plaintiff must allege that a

representation is deceptive. The crux of Ignite’s argument is that a product name cannot

be deceptive because it is not subject to a true or false measurement.

      In assessing whether a product name can be deceptive, the Third Circuit conducts

a facial analysis of the product name to determine whether the consumer will

“unavoidably receive a false message from the product’s name.” Novartis Consumer

Health, Inc. v. Johnson & Johnson-Merck Consumer Pharm. Co., 290 F.3d 578, 586–

87 (3d Cir. 2002). To determine falsity, a court must first determine the unambiguous

claims made by the product name, and then assess whether those claims are false. Id.

      Under this standard, Plaintiffs allege sufficient facts showing Ignite made a false

representation as to a product’s characteristic, quality, or standard. The name “Contigo

                                           17
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 18 of 22 PageID #:179




Kids” signals to consumers that the water bottles are designed for children. One would

expect products made for children, at the very least, to be free from defects that would

pose a choking hazard given the frequency of choking incidents for this age group.

Absent a warning to the contrary, the presence of the term “Kids” on the label misleads

consumers into believing that the product is safe for children. And contrary to Ignite’s

argument, “[a] ‘literally false’ message may be either explicit or ‘conveyed by

necessary implication when, considering the advertisement in its entirety, the audience

would recognize the claim as readily as if it had been explicitly stated.’” Id. (emphasis

added). The Court therefore finds that Plaintiffs allege sufficient facts to show that the

term “Contigo Kids” is a false representation as required by § 201-2(4)(v) and (vii) of

Pennsylvania’s UTPCPL.

      The Court further finds that Plaintiffs allege sufficient facts to state a claim under

the UTPCPL § 201-2(4)(xiv) and (xxi). The name signals that the water bottles were

made for children, and a necessary implication of products made for children is that

they are safe for their use. Accordingly, a reasonable consumer looking for water

bottles for her children could be reasonably misled by the product’s name.

                 3. Whether Plaintiffs State a Fraudulent Omission Claim

      Ignite next argues that Plaintiffs fail to allege facts showing Ignite knew of the

defect at the time the product was sold. To state a fraudulent omission claim under the

UTPCPL § 201–2(4)(xxi), a plaintiff must allege that the defendant knew the

information that should have been disclosed and acted deceptively to withhold that

                                            18
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 19 of 22 PageID #:179




information. Vullings v. Bryant Heating & Cooling Sys., 2019 WL 687881, at *6 (E.D.

Pa. 2019). A general allegation that a defendant knew of a defect but did not disclose

it is insufficient to support a claim. Id.

       Plaintiffs’ amended complaint alleges that Ignite knowingly withheld from

consumers the product’s defect and the risks the defect posed to children’s safety. In

their response, Plaintiffs argue that consumer reports provided to Ignite note the defect,

which shows that Ignite knew of the defect and did not disclose it. But this allegation,

on its own, does not satisfy the knowledge requirement. There is no allegation in the

amended complaint as to when Ignite received the reports. Therefore, the reports on

their own cannot show that Ignite knew of the defect before selling the product and

acted deceptively in selling the product without disclosing the defects. Accordingly,

the Court finds that Plaintiffs do not state a fraudulent omission claim under

Pennsylvania law.

       D.     Counts IV and V: Sections 349 and 350 of New York’s General

              Business Law

       New York GBL Section 349 prohibits “[d]eceptive acts or practices in the

conduct of any business, trade or commerce or in the furnishing of any service in this

state.” N.Y. Gen. Bus. Law § 350 (McKinney). GBL Section 350 prohibits “[f]alse

advertising in the conduct of any business, trade or commerce or in the furnishing of

any service in this state.” N.Y. Gen. Bus. Law § 350. Plaintiffs rely on the same

allegations in their Pennsylvania claim to support their claims under New York law.

                                             19
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 20 of 22 PageID #:179




       To state a claim under Section 349 and Section 350 of the New York GBL, “a

plaintiff must allege that a defendant has engaged in (1) consumer-oriented conduct that

is (2) materially misleading and that (3) [the] plaintiff suffered injury as a result of the

allegedly deceptive act or practice.” Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d

Cir. 2015) (citing Koch v. Acker, Merrall & Condit Co., 18 N.Y.3d 940, 944 (2012));

see Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir. 2000) (citing the elements for a

prima facie case under Section 349). Again, Ignite argues that “Contigo Kids” is not

an actionable misrepresentation under New York law and that Plaintiffs do not allege

sufficient facts showing Ignite knowingly omitted information regarding the defects.

       Under New York law, “materially misleading” conduct means an act that is likely

to mislead a reasonable consumer acting reasonably under similar circumstances.

Campbell v. Freshbev LLC, 322 F. Supp. 3d 330, 339 (E.D.N.Y. 2018) (citing Cohen

v. JP Morgan Chase & Co., 498 F.3d 111, 126 (2d Cir. 2007)). Ignite’s claim that

product names are not legally actionable because they are not subject to a true or false

assessment is inaccurate. See Campbell, 322 F. Supp. 3d at 339 (finding that product’s

name “Cranberry Apple” misled consumers into believing that the dominant ingredient

was Cranberry).

       As with their claims under Pennsylvania law, Plaintiffs allege that the product

name “Contigo Kids” signals to consumers that the product is made for children.

Plaintiffs further allege that they read the name to imply that the product is safe for

children to use and would not pose a choking hazard. Plaintiffs finally allege that they

                                            20
   Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 21 of 22 PageID #:179




would not have bought the product had they not understood from the label that it was

designed for children, and therefore fit for their use.

       Based on these allegations, it is likely that naming the water bottles “Contigo

Kids” would mislead a reasonable consumer into believing they were safe for children.

Indeed, it is unclear to the Court what other purpose such a label would serve if not to

suggest that the water bottles were designed for children and were safe for their use.

Accordingly, the Court finds that Plaintiffs state a claim for deceptive practices and

false advertising under New York law.

       As to Plaintiffs’ fraudulent omission claim, our analysis under Pennsylvania law

also applies under New York law. New York law makes omissions actionable “where

the business alone possesses material information that is relevant to the consumer and

fails to provide this information.” Oswego Laborers’ Local 214 Pension Fund v.

Marine Midland Bank, 85 N.Y.2d 20, 26 (1995). Plaintiffs pursuing an omission-based

claim must “plausibly allege[] that the . . . [d]efendants had knowledge of the [material

information] and failed to disclose or actively concealed such information.” In re Sling

Media Slingbox Advert. Litig., 202 F. Supp. 3d 352, 359 (S.D.N.Y. 2016).               A

defendant’s failure to reveal facts about which even it was unaware at the time will not

lead to liability under § 349. Id. As noted in our discussion of Pennsylvania law,

Plaintiffs do not allege sufficient facts showing Ignite knew of the defect before they

sold the product. Accordingly, the Court finds that Plaintiffs fail to state a fraudulent

omission claim under New York law.

                                            21
  Case: 1:19-cv-05836 Document #: 28 Filed: 02/12/20 Page 22 of 22 PageID #:179




                                   CONCLUSION

      For the reasons mentioned above, the Court denies Ignite’s motion to dismiss

under Rule 12(b)(1). The Court grants in part and denies in part the motion to dismiss

under Rule 12(b)(6). The motion is granted as to Count I in its entirety. The motion is

granted as to Plaintiffs’ New York claims in Count II and is denied as to their

Pennsylvania claims under that Count. The motion is granted as to the fraudulent

omission claims in Count III, IV, and V and is denied as to the misrepresentation and

deceptive practices claims in those counts. It is so ordered.



Dated: 02/12/2020                               ________________________________
                                                Charles P. Kocoras
                                                United States District Judge




                                           22
